                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES LAVELL HARRIS,                             Case No. 19-cv-03317-SI
                                   8                   Petitioner,
                                                                                          JUDGMENT
                                   9             v.

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                       Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          This action for a writ of habeas corpus is dismissed for failure to state a claim upon which

                                  14   habeas relief may be granted.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: December 2, 2019

                                  19                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
